DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 12 July 2022.
Claims 1-23 are currently pending.  In the Amendment filed 12 July 2022, claims 1-9, 13-15, 21 and 23 are amended.
As a result of the Amendment filed 12 July 2022, claims 1-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this Application is a national stage entry of PCT/US2018/032550 filed the 14 May 2018 which claims priority to provisional 62,549,094 filed 23 August 2017.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 5-14, 21 and 22 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more are withdrawn as necessitated by amendment to the claims. 

Response to Arguments
The Examiner agrees that the prior art of record fails to teach the newly added limitations.

Allowable Subject Matter
Claims 1-23 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167